
	
		II
		110th CONGRESS
		2d Session
		S. 3543
		IN THE SENATE OF THE UNITED STATES
		
			September 23
			 (legislative day, September 17), 2008
			Mr. Menendez (for
			 himself and Mr. Nelson of Florida)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve the administration of the Minerals Management
		  Service, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Integrity in Offshore Energy
			 Resources Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Employees of Service
					Sec. 101. Employee ethical standards.
					TITLE II—Programs of Service
					Sec. 201. Suspension of royalty-in-kind program.
					Sec. 202. Audits.
					Sec. 203. Annual reports.
					Sec. 204. Prohibition on use of royalty-in-kind revenues for
				administrative costs.
				
			2.DefinitionsIn this Act:
			(1)DepartmentThe
			 term Department means the Department of the Interior.
			(2)MineralThe
			 term mineral has the meaning given the term minerals
			 in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
			(3)Mineral
			 mining
				(A)In
			 generalThe term mineral mining means—
					(i)any
			 activity carried out on Federal land on or off a claim (with or without a
			 discovery) for mineral leasing, preleasing, any related activity, prospecting,
			 exploration, development, mining, extraction, milling, beneficiation,
			 processing, or storage of mined or processed materials with respect to any
			 mineral that is under the jurisdiction of the Service and uses reasonably
			 incident to the activity; and
					(ii)any reclamation
			 activity for any mineral and uses reasonably incident to the activity.
					(B)InclusionsThe
			 term mineral activity includes the construction and use of roads,
			 transmission lines, pipelines, utility corridors, and other means of access
			 across Federal land for an ancillary facility.
				(4)Royalty-in-kind
			 programThe term royalty-in-kind program means the
			 program established under—
				(A)section 342 of
			 the Energy Policy Act of 2005 (42 U.S.C. 15902);
				(B)section 36 of the
			 Mineral Leasing Act (30 U.S.C. 192);
				(C)section 27 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1353); or
				(D)any other similar
			 provision of law.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)ServiceThe
			 term Service means the Minerals Management Service.
			IEmployees of
			 Service
			101.Employee
			 ethical standards
				(a)Gifts
					(1)Prohibition
						(A)In
			 generalAn employee of the Service may not knowingly accept a
			 gift from an entity that is engaged in the business of mineral mining.
						(B)ExceptionsExcept
			 for the value exception, the regulations providing exceptions to the gift rules
			 for Federal employees for gifts from outside sources (5 C.F.R. Part 2635) shall
			 apply to subparagraph (A).
						(2)ViolationWhoever
			 violates paragraph (1) shall be guilty of a felony and fined under title 18,
			 United States Code, or imprisoned for not more than 2 years, or both.
					(b)Financial
			 disclosureThe filing requirements of section 101(f) of the
			 Ethics in Government Act of 1978 shall apply to an employee of the Service in a
			 position classified at an annual income equivalent to GS–13 or higher.
				(c)Divestiture
			 requirementAn employee of the Service may not own stock or any
			 other interest in an entity that is engaged in the business of mineral mining
			 during the period of employment of that employee by the Service.
				(d)Outside
			 employmentAn employee of the Service may not be employed by any
			 entity that is engaged in the business of mineral mining during the period of
			 employment of that employee by the Service.
				(e)Revolving
			 door
					(1)Any work for
			 the industryAn employee of the Service shall not work for an
			 entity engaged in the business of mineral mining during the 1 year period after
			 the termination of his or her employment with the Service.
					(2)ViolationWhoever
			 violates paragraph (1) shall be guilty of a felony and punished as provided in
			 section 216 of title 18, United States Code.
					IIPrograms of
			 Service
			201.Suspension of
			 royalty-in-kind program
				(a)In
			 generalNotwithstanding any
			 other provision of law, the authority of the Secretary to carry out each
			 royalty-in-kind program is suspended during the period—
					(1)beginning on the
			 date of enactment of this Act; and
					(2)ending on the
			 date the Secretary certifies to Congress that the Secretary, acting through the
			 Service, has—
						(A)conducted a
			 comprehensive review to determine if the Service is accurately collecting
			 royalties and reported the results of the review to Congress;
						(B)conducted a
			 thorough review to ensure that metering equipment properly measures what
			 royalties are owed to the Federal Government and reported the results of the
			 review to Congress;
						(C)implemented a
			 robust training program for employees of the Service that culminates in a
			 certification signed by an employee that the employee understands the ethics
			 laws (including regulations); and
						(D)created an
			 ombudsman position that—
							(i)monitors the
			 progress of the Service in carrying out the actions described in this
			 paragraph; and
							(ii)is
			 appointed by, and reports exclusively to, the Inspector General of the
			 Department.
							(b)ApplicationSubsection
			 (a) applies to a contract entered into on or after the date of enactment of
			 this Act.
				202.Audits
				(a)Number of
			 audits
					(1)In
			 generalThe Secretary shall ensure that by fiscal year 2009 the
			 Service shall perform each fiscal year not less that 550 audits of oil and gas
			 leases entered into by the Secretary for which payment is made under a
			 royalty-in-kind program.
					(2)Compliance
			 reviewsFor purposes of paragraph (1), a compliance review shall
			 not be considered an audit.
					(b)StandardsNot
			 later than 120 days after the date of enactment of this Act, the Secretary
			 shall promulgate regulations that—
					(1)require that all
			 employees that conduct audits or compliance reviews of oil and gas leases
			 entered into by the Secretary shall meet professional auditor qualifications
			 that are consistent with the latest revision of the Government Auditing
			 Standards issued by the Comptroller General of the United States; and
					(2)ensure that all
			 audits conducted by the Department are performed in accordance with the
			 Standards.
					203.Annual
			 reportsNot later than 1 year
			 after the date of enactment of this Act and each year thereafter, the Inspector
			 General of the Department shall submit to Congress a report that
			 evaluates—
				(1)the performance of the Secretary in
			 carrying out each royalty-in-kind program; and
				(2)whether the royalty-in-kind program costs
			 or saves taxpayer dollars as compared to receiving revenues in cash.
				204.Prohibition on
			 use of royalty-in-kind revenues for administrative costsSection 342(b)(5) of the Energy Policy Act
			 of 2005 (42 U.S.C. 15902(b)(5)) is amended—
				(1)by striking
			 Limitation.— and all that follows through
			 subparagraph (B), the in subparagraph (A) and inserting
			 Limitation.—The; and
				(2)by striking
			 subparagraph (B).
				
